PER CURIAM.
Appellant, Joseph Harry Fouquet, appeals from sentences for robbery and conspiracy to commit robbery. We affirm in part, reverse in part, and remand.
Appellant was convicted of first degree murder with a firearm, robbery, and conspiracy to commit armed robbery. Appellant was sentenced to life imprisonment for the murder, and concurrent fifteen year terms for the robbery and conspiracy.
Appellant’s guidelines scoresheet reflected a maximum sentence of 12-30 months incarceration for the robbery and conspiracy. Appellant contends, and the State concedes, that the trial court erred in imposing departure sentences without entering written reasons for the departure.
Accordingly, we remand for resentencing within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990); Davis v. State, 560 So.2d 1346 (Fla. 3d DCA 1990).
Finding no other errors, we affirm appellant’s convictions, and reverse and remand for resentencing as to the departure sentences for robbery and conspiracy.